UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T The Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the three months ended June 25, 2010, or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 TECHNITROL, INC. (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1210 Northbrook Drive, Suite 470 Trevose, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 215-355-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer T Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of August 3, 2010: TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Consolidated Statements of Changes in Equity (Unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1a. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Other Information 36 Item 5. Exhibits 36 Exhibit Index 46 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1: Financial Statements Technitrol, Inc. and Subsidiaries Consolidated Balance Sheets In thousands June25, December25, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Assets of discontinued operations held for sale Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Goodwill Other intangibles, net Other assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Liabilities of discontinued operations held for sale Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Equity: Technitrol, Inc. shareholders’ (deficiency) equity: Common stock and additional paid-in capital Retained loss ) ) Accumulated other comprehensive earnings Total Technitrol, Inc. shareholders’ (deficiency) equity ) Non-controlling interest Total equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 3 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended Six Months Ended June25, June26, June25, June26, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs Operating profit (loss) Other (expense) income: Interest expense, net ) Other (expense) income, net ) ) ) Total other (expense) income ) ) ) Loss from continuing operations before income taxes ) Income tax expense (benefit) ) Net loss from continuing operations ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) Less: Net earnings attributable to non-controlling interest 99 Net earnings (loss) attributable to Technitrol, Inc. $ $ ) $ ) $ ) Amounts attributable to Technitrol, Inc. common shareholders: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) Per share data: Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) Diluted earnings (loss) per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings (loss) from discontinued operations ) ) ) Net earnings (loss) $ $ ) $ ) $ ) See accompanying Notes to Unaudited Consolidated Financial Statements. 4 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) In thousands Six Months Ended June25, June26, Cash flows from operating activities - continuing operations: Net loss $ ) $ ) Loss from discontinued operations Adjustment to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Goodwill and intangible asset impairment, net of income taxes Changes in assets and liabilities, net of the effect of divestitures: Accounts receivable ) Inventory ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Severance, impairment and other associated costs, net of cash payments (excluding goodwill and intangible asset impairments) ) Other, net ) Net cash provided by operating activities Cash flows from investing activities – continuing operations: Cash received from dispositions, net Capital expenditures ) ) Purchases of grantor trust investments available for sale ) Proceeds from sale of property, plant and equipment 19 Foreign currency impact on intercompany lending ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities – continuing operations: Long-term borrowings Principal payments on long-term debt ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net effect of exchange rate changes on cash from continuing operations: Cash flows of discontinued operations: Net cash (used in) provided by operating activities ) Net cash used in investing activities ) ) Net effect of exchange rate changes on cash Net decrease in cash and cash equivalents from discontinued operations ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 Table of Contents Technitrol, Inc. and Subsidiaries Consolidated Statement of Changes in Equity Six Months Ended June 25, 2010 (Unaudited) In thousands, except per share data Common stock and paid-in capital Retained loss Accumulated other comprehensive income Non- controlling interest Total equity Comprehensive loss Shares Amount Balance at December 25, 2009 $ $ ) $ $ $ Stock options, awards and related compensation Dividends declared ($0.025 per share) ) ) Net loss ) ) $ ) Currency translation adjustments ) ) ) Unrealized holding losses on securities ) ) ) Comprehensive loss $ ) Balance at June 25, 2010 $ $ ) $ $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 6 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements Accounting policies Technitrol, Inc. is a global producer of precision-engineered electronic components and modules. We sometimes refer to Technitrol, Inc. as “Technitrol”, “we” or “our.”We believe we are a leading global producer of electronic components and modules in the primary markets we serve, based on our estimates of the annual revenues in our primary markets and our share of those markets relative to our competitors.Our electronic components and modules are used in virtually all types of electronic products to manage, transmit and regulate electronic signals and power, making them critical to the functioning of our customer’s end product. Our Consolidated Financial Statements include the accounts of Technitrol, Inc. and all of our subsidiaries. All material intercompany accounts, transactions and profits are eliminated in consolidation.For a complete description of the accounting policies of Technitrol, Inc. and its consolidated subsidiaries, refer to Note 1 of the Notes to Consolidated Financial Statements included in Technitrol, Inc.’s Form 10-K filed for the year ended December 25, 2009. During 2009, we announced our intention to explore monetization alternatives with respect to our former Electrical Contract Products segment or Electrical, as we refer to it, or AMI Doduco, as it is known in its markets.This former segment is now a discontinued operation and is classified as held for sale in our Consolidated Financial Statements.As a result, we currently operate our business in a single segment, our Electronic Components Group, which we refer to as Electronics and is known as Pulse in its markets.Our discontinued operations also include our former Medtech components business (“Medtech”) and microelectromechanical systems (“MEMS”) microphone business.The results from our discontinued operations are presented in a single line on our Consolidated Statements of Operations for all periods presented. The results for the six months ended June 25, 2010 and June 26, 2009 have been prepared by our management without audit by our independent auditors. In the opinion of management, the consolidated financial statements fairly present in all material respects, the financial position, results of operations and cash flows for the periods presented.To the best of our knowledge and belief, all adjustments have been made to properly reflect income and expenses attributable to the periods presented.Except for severance, impairment and other associated costs, all such adjustments are of a normal recurring nature.Operating results for the six months ended June 25, 2010 are not necessarily indicative of annual results. Recently adopted accounting pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”) which requires additional disclosures related to transfers between levels in the hierarchy of fair value measurement.This ASU was effective for interim and annual reporting periods beginning after December 15, 2009.Adoption of these provisions did not have a material impact on our financial statements. In January, 2010, FASB issued an ASU to clarify the change in ownership guidance and to expand the required disclosures for the deconsolidation of a subsidiary.This ASU was effective for interim and annual reporting periods beginning after December 15, 2009.Adoption of these provisions did not have a material impact on our financial statements. In May 2009, FASB issued an Accounting Standards Codification (“ASC”) which establishes general standards of accounting for, and disclosures of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued.This ASC was effective for interim or fiscal periods ending after June 15, 2009.In December 2009, FASB amended this ASC to not require disclosure of the dates at which subsequent events were evaluated unless the filing is for restated financial statements.In February 2010, FASB further amended this ASC to not require disclosure of the dates at which subsequent events were evaluated for all SEC filers, including financial restatements.We have adopted these provisions. 7 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Accounting policies, continued New accounting pronouncements In October 2009, FASB issued an ASU to address the accounting for multiple-deliverable sales arrangements. The update provides guidance to enable vendors to account for products or services (deliverables) separately, rather than as a combined unit.This ASU also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements.This guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010.We are currently evaluating the effect that this ASU may have on our Consolidated Financial Statements. Reclassifications Certain amounts in the prior-year financial statements have been reclassified to conform with the current-year presentation. Divestitures Electrical:In 2009, our board of directors approved a plan to divest our Electrical Contact Products Group (“Electrical”).Electrical produces a full array of precious metal electrical contact products that range from materials used in the fabrication of electrical contacts to completed contact subassemblies.On January 4, 2010, we divested the North American operations of Electrical for an amount immaterial to our Consolidated Financial Statements. We entered into an agreement of sale for the remaining operations of Electrical on July 30, 2010.Refer to Note 14, Subsequent events, for further details.As of June 25, 2010, Electrical’s remaining assets and liabilities were classified as held for sale. We have reflected the results of Electrical as a discontinued operation on the Consolidated Statements of Operations for all periods presented. Electrical’s net sales and earnings (loss) before income taxes for the three and six months ended June 25, 2010 and June 26, 2009, respectively, were as follows (in thousands): Three Months Ended Six Months Ended June25, June26, June25, June26, Net sales $ Earnings (loss) before income taxes ) ) ) Electrical’s earnings (loss) before income taxes includes a write down of Electrical’s European and Asian net assets to the net proceeds we anticipated receiving on the completion of the sale and interest expense allocated pro-rata based upon the debt expected to be retired from the Electrical disposition.These charges were approximately $0.4 million and $21.2 million for the three and six months ended June 25, 2010, respectively.Similar charges were $53.8 million and $54.6 million for the three and six months ended June 26, 2009, respectively, which also included an estimate of the settlement of certain retirement plan benefits under the Technitrol, Inc. Supplemental Retirement Plan that will likely be accelerated by the sale of the remaining Electrical business. 8 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Divestitures, continued The following table summarizes Electrical’s assets and liabilities that are held for sale as of June 25, 2010 (in millions): June25, Accounts receivable $ Inventory Prepaid expenses and other current assets Total current assets Net property, plant and equipment Other long-term assets Total assets $ Accounts payable $ Accrued expenses and other current liabilities Total current liabilities Other long-term liabilities Total liabilities $ The assets are available for immediate sale in their present condition, subject only to terms that are usual and customary.Although we continue to manufacture Electrical products, we expect that open customer orders will be transferred to the buyer upon divestiture. Medtech:On June 25, 2009, we completed the disposition of our Medtech components business to Altor Fund III (“Altor”).Medtech was headquartered in Roskilde, Denmark with manufacturing facilities in Denmark, Poland and Vietnam that produced components for the hearing aid and medical device markets.Our net cash proceeds were approximately $198.3 million in cash, which reflects the initial proceeds received in June 2009 net of the final working capital and financial indebtedness adjustments settled in January 2010.The net proceeds were used primarily to repay outstanding debt.We have reflected the results of Medtech as a discontinued operation on the Consolidated Statement of Operations for all periods presented. Medtech’s net sales and loss before income taxes for the three and six months ended June 25, 2010 and June 26, 2009, respectively, were as follows (in thousands): Three Months Ended Six Months Ended June25, June26, June25, June26, Net sales $ Loss before income taxes ) Medtech’s loss before income taxes for the three and six months ended June 26, 2009 includes a charge recorded to write down our net investment in Medtech to the net proceeds received, interest expense allocated pro-rata based upon the debt retired from the proceeds of the Medtech disposition and a charge for the curtailment of certain retirement plan benefits under the Technitrol, Inc. Supplemental Retirement Plan that was triggered by the Medtech sale. These charges were approximately $37.6 million and $39.8 million for the three and six months ended June 26, 2009.We incurred no such charges during the three and six months ended June 25, 2010. 9 Table of Contents Technitrol, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued Divestitures, continued All open customer orders were transferred to Altor upon disposition.We have had no material continuing involvement with Medtech. MEMS: During 2008, we divested our microelectromechanical systems microphone business located in Denmark and Vietnam. In the second quarter of 2009, we received an amount immaterial to our Consolidated Financial Statements for the net assets of MEMS.To reflect MEMS’ net assets at their net sales proceeds, we recorded a $2.7 million charge during the first quarter of 2009.We have reflected the results of MEMS as a discontinued operation on the Consolidated Statements of Operations for all periods presented. MEMS net sales and loss before income taxes for the three and six months ended June 25, 2010 and June 26, 2009, respectively, were as follows (in thousands): Three Months Ended Six Months Ended June25, June26, June25, June26, Net sales $
